Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated August 26th, 2021 responding to the May 26th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 4, 6,  9, 11, 14, 16 and 19 have been amended, claims 3, 8, 13 and 18 have been canceled. Claims 1, 2, 4-7, 9-12, 14-17 and 19-20 are pending in the application, of which claims 1, 6, 11 and 16 are in independent form and these claims (1, 2, 4-7, 9-12, 14-17 and 19-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below.
Response to the Amendments
3. 	(A).	Due to Applicants indication to the paragraph [0175] of the originally filed specification in regards to “acronyms”, and explanation in regards to “bundle” previously applied objections to the specification have been withdrawn.
(B). Duplicate Claim Warning: Based on Applicants explanation and reasoning the Duplicate Claims Warning to the claims 1 and 6 has been withdrawn.
(C). Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated same grounds, however modified form of rejections presented for claims 1, 2, 4-7, 9-12, 14-17 and 19-20 in the following art rejection.
	
Specification
4.	Newly filed specification is not provide with any marking or indication of modification, e.g. there is no underline provided for newly added parts in the specification, and there is no removed or deleted part are strike through. 
	(a) If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Subject to §1.312 a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) A substitute specification under this section is not permitted in a reissue application or in a reexamination proceeding. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[48 FR 2696, Jan. 20, 1983, effective Feb. 27, 1983; revised, 62 FR 53132, Oct. 10, 1997, effective Dec. 1, 1997; paras. (b)(2) and (c) revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; paras. (b) and (c) revised, 68 FR 38611, June 30, 2003, effective July 30, 2003]
Applicants are suggested file the specification with appropriate marking. 

Response to the Arguments
5. 	As an initial mater Examiner would like to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicants contended that Nix does not disclose “wherein a bundle previously installed in the terminal is selected based on the family identifier-specific error code” (please see Remarks page: 7).
First, indicated limitation is included in the independent claims is modified from previously claimed limitations in the canceled dependent claims 3, 8, 13 and 18, which is being addressed in the following art rejection. Next Examiner respectfully disagrees with the applicants because Nix sufficiently discloses “A sub-package 132z can include information for device 101 not otherwise separately depicted, such as additional programs or files for device 101. In summary, a set of configuration packages 132 can comprise multiple files in a bound and signed package for device 101 to download and install. The configuration packages support device 101 changing from a manufactured device 101 state to a configured device 101' state” (please see ¶[0082]), and “if mobile phone 108 has not already installed the software for configuration application 108g after receiving response 211. For example, response or message 211 could include a version number 212a that is higher or different than initially utilized by mobile phone 108 and/or an initial configuration application 108g, and consequently the higher version number 212a could indicate to mobile phone 108 that a different configuration application 108g would be required” (please see ¶[0120]); that is to say bundle could be installed with the previously installed software application, otherwise would be downloaded. As such, “If error codes are for the installation of software are received in a report 508a, such as some software in configuration package 132 not being successfully installed, then configuration server 112 could use a step 511 with a configuration database 112a to determine next steps, such as potentially re-sending message 503 or resending a portion of the configuration package 132 to correct error codes or conditions identified in a report 508a” (please see ¶[0239]). Therefore Nix sufficiently discloses the claimed subject matters. Examiner further respectfully points out that the test for obviousness or anticipation is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981). 
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the Appellants have the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01. 
	Finally, Examiner respectfully point outs that while Applicants articulate their disagreement regarding any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation without a bare recitation of the elements in the remarks coupled with boilerplate language, and such analysis must be supported by the originally filed specification.
Claim Rejections – 35 USC §102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John A Nix (US Patent Application Publication No. 2019/0313246 A1 -herein after Nix).
Per claim 1:
Nix discloses:
A method performed by a server in a wireless communication system (At least see ¶[0010] -methods and systems can support secure operation of devices for "The Internet of Things (IoT)" which is also known as "Machine to Machine (M2M)" communications. An objective of the invention is to address the challenges noted above for securing the deployment and operation of devices that have radios and transducers, where the devices connect to servers using networks based on Internet protocols), the method comprising:
receiving, from a terminal, a first message requesting a download of a bundle (At least see¶[0089] - device 101 is depicted and described in connection with message 305 in FIG. 3 below. Protocol 151c for configuration parameters 151 in FIG. 1e is depicted as "HTTP", but other protocols for downloading files or retrieving data from a remote process or server); 
determining whether the bundle can be installed, based on the first message (At least see¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505); and 
transmitting, to the terminal, a second message including a family identifier- specific error code if the bundle cannot be installed (At least see¶[0239] - for configuration server 112 to use or process data received in a report 508a from device 101. If error codes are for the installation of software are received in a report 508a, such as some software in configuration package 132 not being successfully installed, then configuration server 112 could use a step 511), wherein a bundle previously installed in the terminal is selected based on the family identifier-specific error code (At least see ¶[0120] if mobile phone 108 has not already installed the software for configuration application 108g after receiving response 211. For example, response or message 211 could include a version number 212a that is higher or different than initially utilized by mobile phone 108 and/or an initial configuration application 108g, and consequently the higher version number 212a could indicate to mobile phone 108 that a different configuration application 108g would be required, also see ¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505).  

Per claim 2: 
Nix discloses:
family identifier-specific error code includes information on a profile download (At least see¶[0238] -A step 508 can then also comprise device 101 creating a report 508a, where report 508a includes a status code with success or errors for each file in file list 505 for configuration package 132).  

Per claim 4: 
Nix discloses:
a profile with respect to the bundle previously installed in the terminal is downloaded by the terminal, based on the selected bundle (At least see¶[0240] - network access credentials 126a in a configuration package 132 could comprise a profile for an embedded universal integrated circuit card (eUICC). Network access credentials 126a could also comprise values for a "smart secure platform" (SSP) such as an integrated SSP (iSSP) operated by device 101, where device 101 uses the network access credentials 126a and the iSSP in order to authenticate and connect with an access network 126. In addition, network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load).  

Per claim 5: 
Nix discloses:
first message includes at least one of smart secure platform (SSP) information or terminal information (At least see¶[0245] - Device 101 could use a smart secure platform (SSP) and the data securely received in a message 503 for connection 518).  

Per claim 6: 
Nix discloses:
A method performed by a terminal in a wireless communication system (At least see¶[0010] -methods and systems can support secure operation of devices for "The Internet of Things (IoT)" which is also known as "Machine to Machine (M2M)" communications, also see¶[0011] A device can have a transducer for monitoring a monitored unit, and the device can support wirelessly connecting with an access network in order to communicate data for the transducer with a server), the method comprising: 
transmitting, to a server, a first message requesting a bundle download (At least see¶[0089] - device 101 is depicted and described in connection with message 305 in FIG. 3 below. Protocol 151c for configuration parameters 151 in FIG. 1e is depicted as "HTTP", but other protocols for downloading files or retrieving data from a remote process or server); receiving, from the server, a second message including a family identifier- specific error code if a bundle cannot be installed (At least see ¶[0120] if mobile phone 108 has not already installed the software for configuration application 108g after receiving response 211. For example, response or message 211 could include a version number 212a that is higher or different than initially utilized by mobile phone 108 and/or an initial configuration application 108g, and consequently the higher version number 212a could indicate to mobile phone 108 that a different configuration application 108g would be required, also see ¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505); and 3Appl. No.: 16/799,145 Response dated: August 26, 2021 Reply to Office Action of: May 26, 2021 
selecting a bundle previously installed in the terminal, based on the family identifier-specific error code (At least see [0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505), 
wherein whether the bundle can be installed is determined by the server, based on the first message (At least see¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505).  

Per claim 7: 
Nix discloses:
family identifier-specific error code includes information on a profile download (At least see¶[0238] -A step 508 can then also comprise device 101 creating a report 508a, where report 508a includes a status code with success or errors for each file in file list 505 for configuration package 132).  

Per claim 9: 
Nix discloses:
downloading a profile with respect to the bundle previously installed in the terminal, based on the selected bundle (At least see¶[0240] - network access credentials 126a in a configuration package 132 could comprise a profile for an embedded universal integrated circuit card (eUICC). Network access credentials 126a could also comprise values for a "smart secure platform" (SSP) such as an integrated SSP (iSSP) operated by device 101, where device 101 uses the network access credentials 126a and the iSSP in order to authenticate and connect with an access network 126. In addition, network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load).

Per claim 10: 
Nix discloses:
first message includes at least one of smart secure platform (SSP) information or terminal information (At least see¶[0245] - Device 101 could use a smart secure platform (SSP) and the data securely received in a message 503 for connection 518).  

Per claim 11: 
A server (At least see¶[0011] - device can support wirelessly connecting with an access network in order to communicate data for the transducer with a server) comprising: 
a transceiver configured to transmit or receive at least one signal (At least see¶[0084] - Device 101 may consist of multiple components in order to collect and transmit and receive transducer data 125); and 
at least one processor operatively coupled to the transceiver (At least see¶[0085] - CPU 101c can comprise a processor for device 101 such as an ARM.RTM. based process or an Intel.RTM. based processor such as belonging to the Atom or MIPS family of processors), wherein the at least one processor is configured to: 
receive, from a terminal, a first message requesting a download of a bundle (At least see¶[0089] - device 101 is depicted and described in connection with message 305 in FIG. 3 below. Protocol 151c for configuration parameters 151 in FIG. 1e is depicted as "HTTP", but other protocols for downloading files or retrieving data from a remote process or server; also see¶[0240] -network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load); 
determine whether the bundle can be installed, based on the first message (At least see¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505); and 
transmit, to the terminal, a second message including a family identifier- specific error code if the bundle cannot be installed (At least see¶[0239] - for configuration server 112 to use or process data received in a report 508a from device 101. If error codes are for the installation of software are received in a report 508a, such as some software in configuration package 132 not being successfully installed, then configuration server 112 could use a step 511), and
wherein a bundle previously installed in the terminal is selected based on the family identifier-specific error code (At least see ¶[0120] if mobile phone 108 has not already installed the software for configuration application 108g after receiving response 211. For example, response or message 211 could include a version number 212a that is higher or different than initially utilized by mobile phone 108 and/or an initial configuration application 108g, and consequently the higher version number 212a could indicate to mobile phone 108 that a different configuration application 108g would be required, also see ¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505).  

Per claim 12: 
Nix discloses:
family identifier-specific error code includes information on a profile download (At least see¶[0238] -A step 508 can then also comprise device 101 creating a report 508a, where report 508a includes a status code with success or errors for each file in file list 505 for configuration package 132).  

Per claim 14: 
Nix discloses:
a profile with respect to the bundle previously installed in the terminal is downloaded by the terminal, based on the selected bundle (At least see¶[0240] - network access credentials 126a in a configuration package 132 could comprise a profile for an embedded universal integrated circuit card (eUICC). Network access credentials 126a could also comprise values for a "smart secure platform" (SSP) such as an integrated SSP (iSSP) operated by device 101, where device 101 uses the network access credentials 126a and the iSSP in order to authenticate and connect with an access network 126. In addition, network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load).  

Per claim 15: 
Nix discloses:
first message includes at least one of smart secure platform (SSP) information or terminal information (At least see¶[0245] - Device 101 could use a smart secure platform (SSP) and the data securely received in a message 503 for connection 518).  

Per claim 16: 
Nix discloses:
A terminal (At least see¶[0010] - operation of devices that have radios and transducers, where the devices connect to servers using networks based on Internet protocols) comprising: 
a transceiver configured to transmit or receive at least one signal (At least see¶[0084] - Device 101 may consist of multiple components in order to collect and transmit and receive transducer data 125); and 
at least one processor operatively coupled to the transceiver (At least see¶[0085] - CPU 101c can comprise a processor for device 101 such as an ARM.RTM. based process or an Intel.RTM. based processor such as belonging to the Atom or MIPS family of processors), wherein the at least one processor is configured to: 
transmit, to a server, a first message requesting a bundle download (At least see¶[0089] - device 101 is depicted and described in connection with message 305 in FIG. 3 below. Protocol 151c for configuration parameters 151 in FIG. 1e is depicted as "HTTP", but other protocols for downloading files or retrieving data from a remote process or server; also see¶[0240] -network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load); and 
receive, from the server, a second message including a family identifier- specific error code if a bundle cannot be installed (At least see¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505), and 
wherein a bundle previously installed in the terminal is selected based on the family identifier-specific error code (At least see ¶[0120] if mobile phone 108 has not already installed the software for configuration application 108g after receiving response 211. For example, response or message 211 could include a version number 212a that is higher or different than initially utilized by mobile phone 108 and/or an initial configuration application 108g, and consequently the higher version number 212a could indicate to mobile phone 108 that a different configuration application 108g would be required, also see ¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505), 
wherein whether the bundle can be installed is determined, based on the first message (At least see¶[0239] - Configuration server 112 could record in a configuration server database 112a each of the files in a file list 505 for configuration package 132 that were successfully installed, or possibly only record exceptions or error codes reported for the files in file list 505).  

Per claim 17: 
Nix discloses:
family identifier-specific error code includes information on a profile download (At least see¶[0238] -A step 508 can then also comprise device 101 creating a report 508a, where report 508a includes a status code with success or errors for each file in file list 505 for configuration package 132).  

Per claim 19: 
Nix discloses:
download a profile with respect to the bundle previously installed in the terminal is downloaded by the terminal, based on the selected bundle (At least see¶[0240] - network access credentials 126a in a configuration package 132 could comprise a profile for an embedded universal integrated circuit card (eUICC). Network access credentials 126a could also comprise values for a "smart secure platform" (SSP) such as an integrated SSP (iSSP) operated by device 101, where device 101 uses the network access credentials 126a and the iSSP in order to authenticate and connect with an access network 126. In addition, network access credentials 126a could comprise a pointer, URL, or another identifier of an eUICC profile or secondary bundle for device 101 to load).  

Per claim 20: 
Nix discloses:
first message includes at least one of smart secure platform (SSP) information or terminal information (At least see¶[0245] - Device 101 could use a smart secure platform (SSP) and the data securely received in a message 503 for connection 518).  


Remarks
7.	Applicant's arguments filed August 26th, 2021 have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 
CONCLUSION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                       12/04/2021